Memorandum. The order and judgment should be affirmed, with costs. While the hearsay declaration by the mother of defendant Jeffrey Rich was inadmissible, in view of the strong evidence in this case against that defendant there was no prejudicial error. From the whole record, it is evident that the jury’s finding of liability on the part of Rich was supportable, on any view, by evidence of his carelessness in playing where he did and in tossing the horseshoe how he did. The closer issues of fact related to the other defendant in the ease, the Coral Reef Beach Club, Inc.